United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 18-1887
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                              Kamel J. Lincoln

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                Appeals from United States District Court
              for the Western District of Arkansas - Ft. Smith
                              ____________

                      Submitted: September 26, 2019
                        Filed: December 5, 2019
                             [Unpublished]
                             ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
      Kamel Lincoln appeals the sentence imposed by the district court1 following
the entry of his guilty plea. Having jurisdiction under 28 U.S.C. § 1291, this Court
affirms.

      In 2018, Lincoln pled guilty to one count of distribution of five grams or more
of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii). At
sentencing, the district court determined that Lincoln qualified for the career offender
enhancement under the United States Sentencing Guidelines based on two prior
controlled substance convictions. After accounting for the enhancement, the
Guidelines range called for a sentence between 188 and 235 months imprisonment.
Lincoln requested a downward variance, but the district court declined and sentenced
Lincoln to a within-Guidelines range sentence of 188 months imprisonment.

      Lincoln argues the district court procedurally erred and imposed a substantively
unreasonable sentence. “We review a district court’s sentence in two steps: first, we
review for significant procedural error; and second, if there is no significant
procedural error, we review for substantive reasonableness.” United States v.
O’Connor, 567 F.3d 395, 397 (8th Cir. 2009).

                                           I.

      Procedural errors include “failing to calculate (or improperly calculating) the
Guidelines range, treating the Guidelines as mandatory, failing to consider the
§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to
adequately explain the chosen sentence—including an explanation for any deviation
from the Guidelines range.” Gall v. United States, 552 U.S. 38, 51 (2007). Lincoln
argues the district court committed procedural error in denying his request for a


      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.

                                          -2-
downward variance by failing to recognize its authority to deviate from the
Guidelines sentencing range, consider the § 3553(a) factors, and adequately explain
the basis for the within-Guidelines range sentence. Because Lincoln did not raise an
objection for procedural error below, we review for plain error. United States v.
Bain, 586 F.3d 634, 639 (8th Cir. 2009). “To establish plain error, [a defendant] must
prove (1) there was error, (2) the error was plain, and (3) the error affected his
substantial rights.” United States v. Miller, 557 F.3d 910, 916 (8th Cir. 2009).

       Here, we find no error, plain or otherwise. The sentencing transcript reveals
that the district court recognized its authority to vary downward, stating it “could
consider a variance[,]” but declined to do so because “the facts and the circumstances
of the offense here and under the factors under [§] 3553(a) . . . all require a
Guideline sentence here.” R. Doc. 103, at 13-14. Further, the district court referred
to § 3553(a) and cited Lincoln’s criminal history and his disrespect for public safety
as the factors that provide the basis for the within-Guidelines sentence. While the
district court did not refer to each factor in turn, “there is no requirement that the
district court recite every section 3553(a) factor.” United States v. Bryant, 606 F.3d
912, 919 (8th Cir. 2010); see also United States v. Gray, 533 F.3d 942, 944 (8th Cir.
2008) (“If a district court references some of the considerations contained in
§ 3553(a), we are ordinarily satisfied that the district court was aware of the entire
contents of the relevant statute.” (internal quotation marks omitted)). Because the
district court recognized its authority to vary from the Guidelines, considered the
§ 3553(a) factors, and adequately explained the basis for the sentence, we conclude
the district court did not commit procedural error.




                                         -3-
                                          II.

       “We review a sentence for substantive reasonableness by applying an
abuse-of-discretion standard.” United States v. Moore, 565 F.3d 435, 437-38 (8th
Cir. 2009). We presume substantive reasonableness if the sentence is within the
Guidelines range. Rita v. United States, 551 U.S. 338, 347 (2007). “A sentencing
court abuses its discretion if it fails to consider a relevant factor that should have
received significant weight, gives significant weight to an improper or irrelevant
factor, or considers only the appropriate factors but commits a clear error of judgment
in weighing those factors.” United States v. Watson, 480 F.3d 1175, 1177 (8th Cir.
2007).

       Lincoln’s sentence is at the bottom of the Guidelines range and thus presumed
reasonable. Nevertheless, Lincoln argues his sentence is substantively unreasonable
because the district court failed to properly consider the overstated nature of
Lincoln’s criminal record. However, the sentencing transcript shows that the district
court recognized that Lincoln’s predicate offenses supporting the career offender
enhancement were street-level drug transactions, and the court did not abuse its
discretion in choosing to give more weight to other factors, including Lincoln’s
recidivism and the risk of harm that the drug transactions posed to the public. The
defendant “must show more than the fact that the district court disagreed with his
view of what weight ought to be accorded certain sentencing factors.” United States
v. Townsend, 617 F.3d 991, 995 (8th Cir. 2010).

       Lincoln also argues his sentence is substantively unreasonable because the
district court failed to properly consider the disproportionate effect of the career
offender enhancement on African Americans. This Court has previously rejected this
exact argument as “misplaced.” United States v. Moore, 481 F.3d 1113, 1115 (8th
Cir. 2007). At sentencing, a district court need only “determine whether to apply the
career-offender provision in order to calculate the applicable guidelines range, which,

                                         -4-
in turn, is necessary to properly apply the § 3553(a) factors.” Id. The sentencing
transcript shows that the district court properly determined that Lincoln qualified for
the career offender enhancement and then applied the § 3553(a) factors in
determining the sentence. We thus conclude the sentence was not substantively
unreasonable.

      The judgment is affirmed.
                     ______________________________




                                         -5-